Citation Nr: 1442999	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to total individual disability unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Patrick Spencer, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated throughout the appeal the he receives continuous psychiatric treatment from the Colorado Springs Vet Center.  See e.g., Hearing Transcript, dated June 4, 2014, pp. 24-25.  Vet Center records associated with the claims file are dated only through February 12, 2009.  Thus, the RO/AMC should obtain Colorado Springs Vet Center treatment records from February 12, 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran's VA psychiatric treatment at the Vet Center in Colorado Springs, dated from February 12, 2009.  

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Once all relevant evidence has been obtained, reajudicate the claim and issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



